                         Case 6:20-cv-00725-ADA Document 3 Filed 08/12/20 Page 1 of 2


AO 120 (Rev. 08/10)

                             Mail Stop 8                                                      REPORT ON THE
TO:
          Director of the U.S. Patent and Trademark Office                             FILING OR DETERMINATION OF
                            P.O. Box 1450                                             AN ACTION REGARDING A PATENT
                     Alexandria, VA 22313-1450                                                OR TRADEMARK

                   In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
          filed in the U.S. District Court       Western District of Texas - Waco Division                               on the following
       Trademarks or        x   Patents. (       the patent action involves 35 U.S.C. § 292.):
DOCKET NO.                        DATE FILED                       U.S. DISTRICT COURT
  6:20-cv-00725                    August 12, 2020                       Western District of Texas - Waco Division
PLAINTIFF                                                                  DEFENDANT

        WSOU Investments, LLC d/b/a Brazos Licensing and                             Hewlett Packard Enterprise Company
Development


        PATENT OR                       DATE OF PATENT
                                                                                      HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                     OR TRADEMARK
1     7,386,630                     1                                       WSOU Investments, LLC d/b/a Brazos Licensing and Development

2

3

4

5


                                 In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         Amendment              Answer            Cross Bill             Other Pleading
        PATENT OR                       DATE OF PATENT
                                                                                      HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                     OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                      (BY) DEPUTY CLERK                                             DATE
                    Case 6:20-cv-00725-ADA Document 3 Filed 08/12/20 Page 2 of 2

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
